      Case
       Case1:20-cv-02245-EGS-GMH
            1:20-cv-02245-EGS-GMH Document
                                   Document98-1
                                            99 Filed
                                                Filed02/05/21
                                                      02/05/21 Page
                                                                Page11ofof11


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 P.J.E.S., A MINOR CHILD, by and through
 his father and NEXT FRIEND, Mario Escobar
 Francisco, on behalf of himself and others
 similarly situated,

                   Plaintiff,
                                                   Civil Docket No. 1:20-cv-02245-EGS-GMH
        v.

 ALEJANDRO MAYORKAS, Secretary of
 Homeland Security, et al.,

                   Defendants.


                                             ORDER

       Upon consideration of the parties’ Joint Motion for Extension of Time to Submit Joint Status

Report, and for good cause shown, the Motion is hereby GRANTED.

       Accordingly, it is hereby ORDERED that the parties shall file a joint status report by February

12, 2021.
                                                                                 Digitally signed
                                                                                 by G. Michael
                                                                                 Harvey
                                                                                 Date: 2021.02.05
      Dated: _____________                                                       12:30:41 -05'00'
                                                                   ___________________________
